In an action to recover damages for injury to property, defendants appeal from an order of the Supreme Court, Nassau County, dated June 20, 1963, which (1) granted plaintiffs application to vacate a prior order of said court dismissing the action and to restore it to the General Calendar; and (2) directed the Calendar Clerk to restore the action to its regular place on the calendar. Appeal dismissed, with $10 costs and disbursements. Appellants have failed to submit a proper record as required by statute and rule (former Civ. Prae. Act, § 616; Rules Civ. Prae., rule 234; Whipple v. Bipson, 29 App. Div. 70; Matter of Gowdey, 101 App. Div. 275; Levine v. Garr, 11 A D 2d 721; Bennett Excavators Corp. v. Lasker-Goldman Corp., 11 A D 2d 734). Beldoek, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.